DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
 
Response to Amendment
	The amendment filed on 6/15/2021 has been entered.  Claims 1 and 3-84 are pending in the application.  Claims 29-84 are withdrawn.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 29-84 directed to inventions non-elected without traverse.  Accordingly, claims 29-84 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Abstract (currently amended): A medicament delivery device (100) for a delivery of a medicament from a container (12) through a cannula (16).  The device comprises a chassis (300), a carriage (200), and an insertion spring (70) for biasing the carriage (200) for movement in an insertion direction with respect to the chassis (300) from a starting position in which the cannula (16) is shrouded to an insertion position in which the cannula (16) is extended.  A drive mechanism (400) is provided for driving a stopper (22) of the container (12) to expel the medicament.  The drive mechanism (400) is carriage by the carriage (200) and comprises a movable drive member (404), a drive means (40) for applying a driving force to the drive member (404), and a force transmission means (406) for transmitting the driving force to the stopper (22).  The drive means (40) is arranged around or alongside at least part of the force transmission means (406). 

Claim 1 (currently amended): A medicament delivery device for a delivery of a medicament from a container through a cannula, the container having a stopper for containing the medicament within the container, the device comprising: 

a carriage for retaining the container and the cannula; 
an insertion spring for biasing the carriage for movement in an insertion direction with respect to the chassis from a starting position in which the cannula is shrouded to an insertion position in which the cannula is extended; and 
a drive mechanism for driving the stopper along a container axis to expel the medicament through the cannula upon activation of the drive mechanism; 
wherein the drive mechanism is carried by the carriage and comprises a drive member that is movable with respect to the carriage, a drive means for applying a driving force to the drive member along a drive axis, and a force transmission means comprising a non-deformable element for transmitting the driving force from the drive member to the stopper; and 
wherein the drive means comprises a tension spring, wherein the tension spring circumferentially surrounds the non-deformable element.

Claim 3 (currently amended): The medicament delivery device according to claim 1, wherein the drive means comprises a first end coupled to the drive member and a second end coupled to the carriage, and wherein the force transmission means is disposed at least partly between the first end and the second end

Claim 20 (currently amended): The medicament delivery device according to claim 19, comprising a spring means for biasing the drive latch into engagement with the latch stop.

Reasons for Allowance
Claims 1 and 3-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the medicament delivery device as claimed, specifically including that the drive means comprises a tension spring, wherein the tension spring circumferentially surrounds the non-deformable element.  The closest prior art is Barrelle et al. (WO 2006/111861 A2).  Barrelle discloses a medicament delivery device (101, see Fig. 2-3) for the delivery of medicament (25) from a container (2) through a cannula (7), the container (2) having a stopper (26) for containing the medicament (25) within the container (2), the device (101) comprising: a chassis (106); a carriage (104) for retaining the container (2) and the cannula (7) (see Fig. 2-3); an insertion spring (110) for biasing the carriage (104) for movement in an insertion direction with respect to the chassis (106) from a starting position (see Fig. 2) in which the cannula (7) is shrouded to an insertion position (see Fig. 3) in which the cannula (7) is extended (see page 14 lines 28-38); and a drive mechanism (148/111/146) for driving the stopper (26) along a container axis (longitudinal axis through 2, see Fig. 2-3) to expel the medicament (25) through the cannula (7) upon activation of the drive mechanism (148/111/146) (see page 15 lines 29-35); wherein the drive mechanism (148/111/146) is carried by the carriage (104) and comprises a drive member (148) that is movable with respect to the carriage (104) (see Fig. 3-4), a drive means (111) for applying a driving force to the drive member (148)  wherein the drive means (111) comprises a compression spring (111), wherein the compression spring (111) circumferentially surrounds the non-deformable element (146) (see Fig. 2-3).  However, Barrelle fails to disclose that the drive means comprises a tension spring, wherein the tension spring circumferentially surrounds the non-deformable element (note: a tension spring is known in the art as a coil spring which is tightly coiled at rest).  Additionally, it would not have been obvious to substitute the compression spring (111) of Barrelle with a tension spring as it would render the spring inoperable for its intended purpose.

Dependent claims 3-28 are allowed by virtue of being dependent upon allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783